DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 8/12/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  6/6/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 2, 4-12, 14,15,17,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (2005/0105049 A1) in view of Divo et al (2015/0146168 A1).
Regarding claim 1, Maeda discloses (refer to figures 1-3) a method for measuring the refraction of an individual by means of a refraction-measuring apparatus (paragraph 0036), comprising: a) an initial step of determining, with or without initial vision-correcting equipment, at least one initial value of a visuo-postural parameter of said individual; b) a step of processing said initial value of the visuo- postural parameter determined in step a) in order to deduce at least one initial value of an adjustment parameter of said refraction-measuring apparatus, said adjustment parameter being associated with visuo-postural parameter; c) a step of adjusting said refraction-measuring apparatus depending on said initial value deduced in step b); and d) a step of measuring the refraction of the individual by means of said refraction-measuring apparatus adjusted in step c) (paragraph 0037-0039).  
Maeda discloses all of the claimed limitations except not explicitly disclose visuo-postal parameter and deduced value.
 Divo et al discloses visuo-postal parameter and deduced value (paragraph 0002, paragraph 0071, and paragraph 0072).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching visuo-postal parameter and deduced value in to the Maeda a refraction-measuring apparatus for the purpose measurement of ocular refraction for various positions of the gaze and various proximity values as taught by Divo et al (paragraph 0007).

Regarding claim 2,  depends on claim 1, Maeda discloses (refer to figures 1-3) furthermore comprising: e) a step of equipping the individual with an item of vision-correcting test equipment suitable for correcting the refraction measured in step d); f) an additional step of determining, with said test equipment, at least one additional value of said visuo-postural parameter of said individual;   g) an additional step of processing said additional value of the visuo-postural parameter determined in step f) in order to deduce at least one following value of said adjustment parameter associated with said visuo-postural parameter; and wherein steps c) and d) of the method are repeated with  following value of the in order to measure a new value of the refraction of the individual by means of said refraction-measuring apparatus adjusted depending on this following value of the adjustment parameter (paragraph 0037-0039).  
Maeda discloses all of the claimed limitations except not explicitly disclose visuo-postal parameter and deduced value and adjustment parameter.
 Divo et al discloses visuo-postal parameter and deduced value and adjustment parameter (paragraph 0002, paragraph 0071, and paragraph 0072).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching visuo-postal parameter and deduced value in to the Maeda a refraction-measuring apparatus for the purpose measurement of ocular refraction for various positions of the gaze and various proximity values as taught by Divo et al (paragraph 0007).


Regarding claim 5,  combination of Maeda in view of Divo et al discloses he measuring method as claimed in in step a), said individual is equipped with a spectacle frame; and - in step c), said measuring apparatus is also adjusted depending on at least one of the following complementary adjustment parameters: - a lens-eye distance; - a pantoscopic angle of said frame; - a wrap parameter of said frame; - a parameter of centralness    of the ophthalmic lenses in said spectacle frame (1).  
Regarding claim 6, combination of Maeda in view of Divo et al discloses wherein, said visuo-postural parameter of the individual being identical to said adjustment parameter of the refraction-measuring apparatus adjusted in step c), said processing of step b) consists in making said initial value of the adjustment parameter equal to said initial value of the visuo-postural parameter (figure 7, Maeda).  
Regarding claim 7, combination of Maeda in view of Divo et al discloses, an optical design method for designing an ophthalmic lens intended for an individual, comprising the following steps: i) determining a value of the refraction of the individual by virtue of 
Regarding claim 8, combination of Maeda in view of Divo et al discloses an ophthalmic lens further improving the visual comfort of an individual, said ophthalmic lens having an optical profile determined in step ii) of the optical design.  
Regarding claim 9, combination of Maeda in view of Divo et al discloses a pair of spectacles(1) comprising at least one ophthalmic lens (paragraph 0061).  
Regarding claim 10, combination of Maeda in view of Divo et al discloses a system for implementing the method for measuring the refraction of an individual  system comprising: - a vision-testing device suitable for evaluating said visuo-postural parameter of the individual;   - computing means suitable for deducing a value of an adjustment parameter from a value of the visuo-postural parameter of the individual evaluated by the vision-testing device; and - a refraction-measuring apparatus suitable for being adjusted depending on said adjustment-parameter value deduced by the computing means and for measuring the refraction of the individual.  
Regarding claim 11, combination of Maeda in view of Divo et al discloses a non-transitory computer-readable medium on which is stored a computer program comprising code instructions for implementing step b) of the method for measuring the refraction of an individual as claimed in when said program is executed on a computing means suitable for deducing a value of an adjustment parameter from a value of the visuo- postural parameter of the individual evaluated by the vision- testing device.  
Regarding claim 12, combination of Maeda in view of Divo et al discloses wherein said visuo-postural parameter of the individual determined in step a) comprises one of the 
Regarding claim 14, combination of Maeda in view of Divo et al discloses wherein the spectacle frame comprises ophthalmic lenses (paragraph 0003).  
Regarding claim 15,  combination of Maeda in view of Divo et al discloses wherein: - in step a), said individual is equipped with a spectacle frame; and - in step c), said measuring apparatus is also adjusted depending on at least one of the following complementary adjustment parameters: - a lens-eye distance; - a pantoscopic angle of said frame; - a wrap parameter of said frame; - a parameter of centralness of the ophthalmic lenses in said spectacle frame (paragraph 0037-0039).  .  
Regarding claim 17, combination of Maeda in view of Divo et al discloses wherein: - in step a), said individual is equipped with a spectacle frame; and - in step c), said measuring apparatus is also adjusted depending on at least one of the following complementary adjustment parameters: - a lens-eye distance; - a pantoscopic angle of said frame; - a wrap parameter of said frame; - a parameter of centralness of the ophthalmic lenses in said spectacle frame.  
Regarding claim 18, combination of Maeda in view of Divo et al discloses wherein, said visuo-postural parameter of the individual being identical to said adjustment parameter of the refraction-measuring apparatus adjusted in step c), said processing of step b) 
Regarding claim 20, combination of Maeda in view of Divo et al discloses wherein, said visuo-postural parameter of the individual being identical to said adjustment parameter of the refraction- measuring apparatus adjusted in step c), said processing of step b) consists in making said initial value of the adjustment parameter equal to said initial value of the visuo-postural parameter (figure 7, Maeda).     
Allowable Subject Matter
5.  Claims 3, 13, 16, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter: e) a step of equipping the individual with an item of vision-correcting test equipment suitable for correcting the refraction measured in step d); f) an additional step of determining, with said test equipment, at least one additional value of said visuo-postural parameter of said individual; g) an additional step of processing said additional value of the visuo-postural parameter determined in step f) in order to deduce at least one following value of said adjustment parameter associated with said visuo-postural parameter; h) a step of comparing said initial and following values of said adjustment parameter, and wherein:   - when the comparison of step h) indicates that said initial and following values of said adjustment parameter differ by more than a predetermined difference threshold, steps c) and d) of the method are repeated with said following value of the adjustment parameter in order to measure a new value of the refraction of .  
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/9/2021